             Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 1 of 9                  FILED
                                                                                  2019 Feb-15 AM 10:08
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRCT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISON


MARGARET BOWLING,                           )
                                            )
     Plaintiff(s),                          )
                                            )
v.                                          )   CIVIL ACTION NO.:
                                            )
MAPCO EXPRESS, INC. d/b/a                   )
MAPCO, et al.                               )
                                            )
     Defendant(s).                          )



                              NOTICE OF REMOVAL


        COMES NOW Defendant, identified as “MAPCO Express, Inc. d/b/a

MAPCO” (hereinafter “Defendant” or “MAPCO”), and pursuant to 28 U.S.C. §§

1332, 1441, and 1446, hereby removes this action filed by Plaintiff, Margaret

Bowling, in Circuit Court of Madison County, Alabama, to the United States District

Court for the Northern District of Alabama, Northeastern Division. In support of this

Notice, MAPCO shows the following:

                        A. PROCEDURAL BACKGROUND

        1.      This case was initially commenced by Plaintiff on January 15, 2019, in

the Circuit Court of Madison County, Alabama, Case No. 47-CV-2019-900095. The

documents attached as Exhibit “A” constitute all of the process and pleadings served,
            Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 2 of 9



received, and filed in this action to date, pursuant to 28 U.S.C. § 1446(a).

       2.      Service of process was issued to Defendant MAPCO via certified mail

on January 15, 2019. [See Exhibit “A,” Civil Summons]. Defendant was served with

a copy of the Summons and Complaint on January 17, 2019.

       3.      This Notice of Removal is filed in the United States District Court for

the Northern District of Alabama, Northeastern Division, within the district and

division embracing the place where the state court case was filed as required by 28

U.S.C. §§ 1332 and 1441(a).

       4.      This Notice of Removal is filed within the period of time required by

28 U.S.C. § 1446(b).

       5.      Promptly after the filing of this Notice, Defendant will file a copy with

the Clerk of the Circuit Court of Madison County, Alabama as required by 28 U.S.C.

§ 1446(d).

                        B. DIVERSITY OF THE PARTIES

       6.      Plaintiff is a citizen of the State of Alabama. [Exhibit “A”, Complaint,

¶ 1]

       7.      MAPCO is a foreign corporation formed under the laws of the State of

Delaware and has its principal place of business in the State of Tennessee. (Exhibit

A, Complaint ¶ 2; Defendant’s Answer ¶ 2, filed contemporaneously herewith).
           Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 3 of 9



Thus, for diversity purposes, MAPCO is a citizen of the States of Delaware and

Tennessee.

      8.      Citizenship of the fictitious defendants should be ignored for the

purposes of removal. 28 U.S.C. § 1441(a).

      9.      The unanimity requirement for removal, which requires that all

defendants consent to the removal has been satisfied. See Russell Corp. v. American

Home Assur. Co., 264 F.3d 1040, 1044 (11th Cir. 2001).

                       C. AMOUNT IN CONTROVERSY

      10.     In order to be removable, there must be at least $75,000.00 in

controversy, exclusive of interest and costs. 28 U.S.C. § 1332(a).

      11.     Plaintiff’s Complaint alleges claims of negligence and wantonness

against Defendant and demands compensatory and punitive damages. [Exhibit “A”,

Complaint].

      12.     The Complaint, which seeks compensatory and punitive damages from

Defendant, states in part that Plaintiff was injured and damaged as follows:

             past medical expenses;

             future medical expenses;

             past and future wage loss including permanent impairment of earning
              capacity;

             permanent physical disability;
          Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 4 of 9




            past and future physical pain and mental anguish; and

            other damages allowed by law.

[Exhibit “A”, Complaint, ¶¶ 11 (a) through (f)].

      13.    Based upon the precedent of Bush v. Winn Dixie, LLC, 132 F. Supp. 3d

1317 (N.D. Ala. 2015), Plaintiff’s Complaint setting forth claims of negligence and

wantonness and seeking damages as described above, establishes the requisite

amount in controversy. Id. at 1318. See also Smith v. State Farm & Casualty Co.,

868 F. Supp. 2d 1333, 1334 (N.D. Ala. 2012) (holding that “plaintiffs . . . who want

to pursue claims against diverse parties in a state court seeking unspecified damages

of various kinds, such as punitive damages and emotional distress, must in their

complaint formally and expressly disclaim any entitlement to more than $74,999.99,

and categorically state that plaintiff will not accept more. Otherwise, a plaintiff will

find herself in federal court, which is now saddled by Congress with a new and heavy

burden”); Green v. Wal-Mart Stores East, L.P., No. 2:14-cv-1684-WMA, 2014 WL

6792043 (N.D. Ala. Dec. 2, 2014) (holding that “[i]n her complaint, [plaintiff] . . .

alleges both that the defendant’s negligence caused her to suffer mental anguish and

that its wantonness entitled her to punitive damages. Plaintiff conspicuously makes

no formal or express disclaimer to damages in excess of $74,999.00. Therefore,

under current Eleventh Circuit jurisprudence it is apparent that the amount in

controversy in this case exceeds the sum of $75,000”).
         Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 5 of 9



      14.    In Bush, this Court granted Plaintiff’s Motion to Remand, holding that

the defendant failed to timely file its Removal Notice within thirty (30) days of

receipt of Plaintiff’s Summons and Complaint. Bush, 132 F. Supp. 3d 1321-22.

Despite the fact the Bush Complaint contained no ad damnum clause and did not

specify the alleged body parts that were purportedly injured as a result of the

incident, the Court noted that “the [Eleventh Circuit] … has finally acknowledged

the self-evident, namely, that a plaintiff like Bush, who claims to have sustained a

very substantial personal injury at the hands of a defendant and who charges that

defendant with wantonness and who seeks to recover for pain, suffering, and mental

anguish, and seeks punitive damages, is realistically hoping to recover more than

$75,000.” Id. at 1318. The Court went on to state that “[t]his new opening of the

federal courts of Alabama to non-resident defendants has taken away the artificial

and unfair obstacle to removal erected by Alabama plaintiffs, namely, the expedient

of leaving out an ad damnum clause.” Id. at 1318-19. “This Court has since 2010

reversed course and held that a plaintiff … who wants to stay in her chosen forum

must formally acknowledge a $74,999.99 limitation on any recovery.” Id. at 1319.

      15.    Plaintiff’s Complaint in the case at bar does not expressly disclaim

entitlement to more than $74,999.99, nor does Plaintiff’s Complaint categorically

state that she will not accept more. In short, Plaintiff’s Complaint does not formally

acknowledge a $74,999.99 limitation on any recovery.
         Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 6 of 9



      16.    Roe v. Michelin N. Am., Inc., 613 F.3d 1058 (11th Cir. 2010), is a

decision addressing the removal of cases based solely on the face of the Complaint.

The Roe opinion noted that the decision in Lowery v. Alabama Power Co., 483 F.3d

1184 (11th Cir. 2007), dealt only with cases removed based on the defendant’s receipt

of an amended pleading or “other paper” which indicated for the first time that the

case was removable. It noted that any of the Lowery court’s commentary as to cases

removed under U.S. § 1446(b)(1) was dicta as opposed to binding precedent. Roe,

613 F.3d at 1061, n3 (citing Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 744, 747

(11th Cir. 2010)). In Roe, the Court noted that “It may be ‘facially apparent’ from the

pleading itself that the amount in controversy exceeds the jurisdictional minimum,

even when the ‘the Complaint does not a claim a specific amount of damages’” Id.

at 1061 (quoting Pretka, 608 F.3d at 754 (quoting Miriam Williams v. Best Buy Co.,

Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)). The Court also noted it made little since

to rely solely upon the Complaint’s statement concerning damages as doing so would

allow skilled plaintiffs’ attorneys to effectively “make federal jurisdiction.” Id. at

1064 (quoting Pretka, 608 F.3d at 766).         Instead, district judges should use

“reasonable deductions, reasonable inferences, or other reasonable extrapolations”

in making an independent assessment of the amount of the claim damages based on

the pleadings. Id.at 1061-62 (quoting Pretka, 608 F.3d at 754).
         Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 7 of 9



      17.    Following Roe, district judges in the Northern District of Alabama have

held that the amount in controversy threshold is met if a Complaint seeks

“unspecified damages of various kinds, such as punitive damages and emotional

distress” and does not disclaim recovery of $75,000.00 or above. Smith v. State Farm

Fire & Cas. Co.¸ 868 F. Supp. 2d. 1333, 1335 (N.D. Ala. 2012); see also Hogan v.

Mason, 2017 U.S. Dist. LEXIS 55055 (N.D. Ala. April 11, 2017); Bush v. Winn

Dixie Montgomery, LLC, 132 F. Supp. 1317 (N.D. Ala. 2015); Seckel v. Travelers

Home & Marine Ins. Co.¸ 2013 U.S. Dist. LEXIS 11582 (N.D. Ala. Jan. 29, 2013).

      18.    MAPCO denies it is liable to Plaintiff in any amount but does not

dispute the amount in controversy exceeds $75,000.00, as evidenced by Plaintiff’s

Complaint.

      19.    Based upon the foregoing, the amount in controversy exceeds the

jurisdictional requirement and removal is proper under 28 U.S.C. § 1332 and § 1446.

See Lowery v. Alabama Power Co., 483 F.3d 1184 (11th Cir. 2007).

                                D. TIMELINESS

      20.    The removal is filed within thirty (30) days from when the last

Defendant, MAPCO, was served with the Summons and Complaint, and less than

one year from when the action was original commenced, and is therefore timely. 28

U.S.C. § 1446(b). See Bailey v. Janssen Pharmaceutical, Inc., 536 F.3d 1202, 1205

(11th Cir. 2008).
         Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 8 of 9



                                E. CONCLUSION

      21.    MAPCO has satisfied all procedural requirements with respect to

timing, diversity of citizenship, and amount in controversy and removal is proper.

28 U.S.C. §§ 1332, 1441, and 1446.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays the filing of

this Notice of Removal, the filing of written notice to Plaintiff, and the filing of a

copy of this Notice of Removal with the Clerk of the Circuit Court of Madison

County, Alabama, shall justify removal of said suit to this Honorable Court.

      Respectfully submitted this the 15th day of February, 2019.



                          /s/ Virginia F. Gambacurta
                          VIRGINIA F. GAMBACURTA (ASB-2046-i71f)
                          HANNAH R. DARBY (ASB-1406-q44g)
                          Attorneys for Defendant


OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: vgambacurta@carrallison.com
       hdarby@carrallison.com
         Case 5:19-cv-00281-HNJ Document 1 Filed 02/15/19 Page 9 of 9




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of February, 2019, I have served a copy
of the above and foregoing on counsel for all parties by:

           Facsimile transmission;
           Hand Delivery;
           Placing a copy of same in the United States Mail,
           properly addressed and first class postage prepaid to;
           and/or
        XX Using the Alafile or CM/ECF system which will send
           notifications of such to the following:

Tammy Smith, Esq.
Wettermark & Keith LLC
3595 Grandview Parkway, Suite 350
Birmingham, AL 35243
tsmith@wkfirm.com



                                /s/ Virginia F. Gambacurta
                                OF COUNSEL
